NOTICE OF ALLOWABILITY
1.0	SUMMARY

This office action is for the examination of reissue application 15/942,590 filed 4/2/2018 of US Patent Number US 9,462,726 B2 ('726 Patent) issued to Huang Pei-Lin. on October 4, 2016 from Application Number 14/841,716 filed on September 1, 2015 (the ‘716 Application) and responsive to after final response filed on 3/09/2021. Applicant has filed a new Declaration on 3/09/2021 in response to Advisory Action mailed on 2/10/2021 and the Interview Summary mailed on 3/8/2021.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-31 are patent claims out of which claims 5, 10, and 22, are cancelled by Applicant in the amendment filed on 4/2/2018. 
Claims 1-4, 6-9, 11, 15, 18-21, 23, and 27-31 are amended. 
New claims 32-37 are added in this reissue application.
1.1	Status of Claims

Claims 1-4, 6-9, 11-21 and 23-37 are allowed.

1.2	Reason for Reissue

	By reason of the patentee claiming more or less that he had the right to claim in the patent and by reason of other errors. Applicant has amended independent claims 1, 6, and 18 to replace the language,
 "the base comprising a first positioning zone, a second positioning zone and a third positioning zone and defining a first inserting direction and a second inserting direction crossed each other" by
 "the base having a base surface comprising a first positioning zone and a third positioning zone both on the base surface and defining a first inserting direction and a second inserting direction crossed each other and parallel to the base surface..."
The above amendment includes the subject matter “base surface” which is not covered by the original patent claims so as to clearly define that the first positioning zone and  third positioning zone are both on the base surface. 
Additionally, the recitations of “second storage unit,” “stretching directions” and “second connector” has been omitted as they relate to redundant subject matter.
2.0	RESPONSE TO ARGUMENTS

2.1	Rejections - 35 USC 251

2.1.1	Declaration
	
In response to the rejection of claims 1-4, 6-9, 11-21 and 23-37 under 35 USC 251 for defective reissue oath/declaration filed with this application (as per 37 CFR 1.175 and MPEP § 1414), for failing to identify by reference to the specific claim(s) and the specific claim language 
Applicant has identified claims 1, 6, and 18 that have been broadened and points to the specific claim language "the base comprising a first positioning zone, a second positioning zone and a third positioning zone and defining a first inserting direction and a second inserting direction crossed each other" wherein lies the error. 
The above error has been corrected by amending claims 1, 6, and 18 to recite,
 "the base having a base surface comprising a first positioning zone and a third positioning zone both on the base surface and defining a first inserting direction and a second inserting direction crossed each other and parallel to the base surface..."
Specifically the above amendment includes the subject matter “base surface” which is not covered by the original patent claims so as to clearly define that the first positioning zone and  third positioning zone are both on the base surface. 
Applicant believes without correcting these errors claims 1-4, 6-9, 11, 15, 18-21, 23 and 27 are unduly narrowed, and the original patent will be inoperative or invalid. (Remarks page 2, filed 03/09/2021). 
For the reasons given above, the Declaration filed on 3/9/2021 is accepted by the Examiner and the rejection of claims 1-4, 6-9, 11-21 and 23-37 under 35 USC 251 for defective reissue oath/declaration is withdrawn by the Examiner.
3.0	ALLOWABLE SUBJECT MATTER

Claims 1-4, 6-9, 11-21 and 23-37 were previously indicated allowable over the prior art (see Advisory Action mailed 2/10/2021, the reason for allowance is copied below).


The prior art considered alone or in combination fails to disclose or fairly suggest,
“a base surface comprising a first positioning zone and a third positioning zone both on the base surface and defining a first inserting direction and a second inserting direction crossed each other and parallel to the base surface, the first positioning zone being adapted to receive the first storage unit in the first inserting direction and the third positioning zone being adapted to receive the third storage unit in the second inserting direction, so that the first storage unit and the third storage unit are integrated with the base as a combining module in a planar manner, wherein the first inserting direction is substantially perpendicular to the second inserting direction” in combination with remaining claims limitations.

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/FRED O FERRIS III/            Reexamination Specialist, Art Unit 3992        

                                                                                                                                                                                    	/H.B.P/            Supervisory Patent Examiner, Art Unit 3992